PER CURIAM.
The petitioners in the instant case are all landlords who are the owners of certain storerooms rented for mercantile purposes. This original proceeding in prohibition was instituted to prevent the State Tax Commission of Arizona from subjecting petitioners, and all other persons similarly situated, to the provisions of the “Excise Revenue Act of 1935”, as amended, A.C.A. 1939, § 73-1301 et seq.
The facts and principles of law applicable to this case are analogous to those involved in the companion case of Alvord et al. v. State Tax Commission, 69 Ariz. 287, 213 P.2d 363. The two cases were consolidated for the purpose of briefing and oral argument. For the reasons therein set forth the alternative writ of prohibition *294heretofore issued in the instant case is made permanent.
Chief Justice LaPRADE and Justice DeCONCINI having announced their disqualification, Honorable DUDLEY W. WINDES and FRANK E. THOMAS, Judges of the Superior Court, were called to sit in their stead.